Notice of Pre-AIA  or AIA  Status
The present application, filed on or after June 28, 2018, is being examined under the first inventor to file provisions of the AIA .
Detailed action 
Claims 1-20 are pending and are being considered.
Claims 1, 2, 5, 6, 9, 10, 12, 13, 16, 17 and 19 have been amended.

Response to 103 
	Applicants arguments filled on 08/26/2021 have been fully considered and are not persuasive. In response to applicants argument on page 10 of remarks that the combination of Lee (i.e. primary reference), Soppera (i.e. second reference) and Iitsuka (i.e. third reference) fails to teach the limitations 
1.	“ wherein between the generating and the receiving, the local network device is in possession of the first public encryption key and the second public encryption key, uses the first private encryption key to encrypt packets for the remote network device, and does not yet use the second private encryption key to encrypt packets for the remote network device”

2.	 “wherein in response to receiving the first message, at the local network device from the remote network device, that the remote network device received the second public encryption key, the local network device stops using the first private encryption key to encrypt packets for the remote network device and transitions to the second private encryption key to encrypt packets for the remote network device”
	The applicant on page 10 3rd para of remarks argues that Iitsuka (i.e. third reference) teaches transitioning from first key to second key based on pre-determined time not based on receiving a 
First, the above argues limitation (2) of transitioning from the first private encryption key to the second private encryption key based on receiving a message is relied upon Soppera (i.e second reference)  not upon Iitsuka (i.e. third reference). Therefore the examiner will response to applicant’s argument in view of Soppera not upon Iitsuka. Soppera on [Col 2 line 40-67] teaches receiving a change read key command (i.e. equivalent to receiving a first message) and an indication that the RFID reader system (I.e. equivalent to remote network device) holds the current ownership key (i.e. first public key) and means for replacing, responsive to receiving the change read key command and the indication that the RFID reader system holds the current ownership key, the current read key with a new current read key (i.e. second private encryption key). RFID device receives acknowledgement that RFID system receives new ownership key (i.e. second public encryption key). See also on [Col 3 line 7-19] teaches replacing, responsive to receiving the take ownership command, the current ownership key with a new current ownership key enabling the current read key of the RFID device to be replaced with a new current read key by an RFID reader system holding the new current ownership key. The cited portion of Soppera explicitly teaches changing the key based on receiving message not based on pre-determined time as applicant argues. For more detail see the rejection below. 
Second, Iitsuka (i.e. third reference) is only cited for the limitation “wherein between the generating and the receiving, the local network device is in possession of the first public encryption key and the second public encryption key, uses the first private encryption key to encrypt packets for the remote network device, and does not yet use the second private encryption key to encrypt packets for the remote network device” Iitsuka on [Col 16 line 26-39] teaches the sink device has simultaneously acquired keys A1 and A2 (equivalent to possessing first and second public encryption key). When the in-transition information is inverted from 0 to 1 at time T3, the sink device detects the timing of this inversion, and starts to use the new key (key A2) (i.e. equivalent to NOT using second encryption key until the transition information is inverted from 0 to 1).
Third, although Iitsuka is not relied upon for the limitation of changing encryption key based on receiving a first message because Soppera teaches this concept as explained above. Even if the applicants argument is considered, Iitsuka also teaches that changing encryption key based on receiving a message as argued by the applicant. See Iitsuka on [Col 13 line 12-20] which discloses new generated key A2 is transmitted to the sink device 102. The change-over timing determination means 207 acquires the distribution completion information, and then instructs the encryption means 205 to change the key (i.e. transitioning from first key to second key based on receiving a message) used up to then to new key A2 obtained from the key saving means 204 for encryption. This transition step is taken place at time T3 but does not necessarily mean that the transitioning step is dependent on time T3. 
Fourth, the applicant argues that transitioning from first private key into second private key is based on receiving message not based on pre-determined time. However, instant application spec on [0054, 0086 and claim 9] discloses “the first network device 310a may wait a certain period of time after transmitting the second public encryption key to the control device 320 (356) before sending the request. The certain period of time may be based on how frequently the control device 320 periodically distributes the public encryption keys to the network device” and “the first network device may wait for a certain amount of time after transmitting the second public encryption key, and then may send the first request. The certain amount of time may be based on how frequently the control device distributes public encryption keys”. This portion of the spec of instant application teaches transitioning from first encryption key to second encryption key is associated with certain amount of time. Therefore, examiner asserts the prior art meets the claimed limitation transitions from first private key into second private key based on pre-determined time. 


Claim objections
	Claim 1, 12 and 19 recites the limitation “wherein between the generating and the receiving, the local network device is in possession of the first public encryption key and the second public encryption key, uses the first private encryption key to encrypt packets for the remote network device, and does not yet use the second private encryption key to encrypt packets for the remote network device” should read as “wherein between the generating and the receiving, the local network device is in possession of the first private encryption key and the second private encryption key, uses the first private encryption key to encrypt packets for the remote network device, and does not yet use the second private encryption key to encrypt packets for the remote network device”. The local network device possesses all the keys (i.e. first and second private encryption keys) that are/will be used for encryption and will transition from first private key to second private key based on receiving a message from remote network device that it has received second public key as indication that packets should be encrypted with new private key. Therefore local network device has to possess first and second private encryption keys.  
                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (hereinafter Lee) (US 20090215477) (i.e. provided in IDS) in view of Soppera (hereinafter Soppera) (US 9124565) and further in view of Iitsuka et al (hereinafter Iitsuka) (US 6463151).

Regarding claim 1 Lee teaches A method, comprising (Lee on [0009] teaches a method that facilitates securely accessing devices of a mobile infosphere is provided);
transmitting a first public encryption key from a local network device to a controller (Lee Fig 2 and text on [0066] teaches the security key generator 220 of mobile device 204  can create a public/private security key pair and request registration from the registry server 206. Upon receiving the parameters, the registration verifier 214 can ensure the association of the mobile infosphere device 204 with the mobile device 202. For example, the registration verifier 214 can transmit an SMS to the mobile device 202 to confirm association with the mobile infosphere device 204; the SMS can include data such as the public key, which the user of the mobile device 202 can verify against that of the mobile infosphere device 204. See on [0082] teaches The mobile infosphere file system 606 can obtain this request and contact a registry server to access information, such as an address and/or public key, to access the mobile infosphere device 604);
encrypting a first packet for a remote network device utilizing a first private encryption key correlated with the first public encryption key (Lee on [0010- 0014, 0064 and 0066] teaches encrypting message using private key having a related public key and transmit the encrypted message to the registry server to initialize the mobile infosphere);
generating a second public encryption key and a second private encryption key (Lee on [0066] teaches a public/private key renewal for refreshed security. See on [claim 12] refreshing the private and public keys (i.e. generates new public/private keys));
 transmitting the second public encryption key from the local network device to the controller (Lee on [claim 12] refreshing the private and public keys and transmitting the refreshed public key for association with the initialized mobile infosphere);
(Lee on [0064-0066] teaches a public/private key renewal for refreshed security, the mobile infosphere device 204 can notify the registry server 206 via secure message encrypted with the private key of the device 204. Further on [0067] teaches the mobile device 202 can encrypt communications with its private key and the public key of the mobile infosphere device 204. See also [Claim 9 and 24] updating the public and private key);
wherein before the generating, the local network device uses the first private encryption key to encrypt packets for the remote network device (Lee on [0010- 0014, 0064 and 0066] teaches encrypting message using private key having a related public key before refreshing or renewing public/private key (i.e. utilizing the first encryption key, since second key is yet to be generated)).
	Lee fails to explicitly teach receiving a first message from the remote network device at the local network device that the remote network device received the second public encryption key from the controller, wherein between the generating and the receiving, the local network device is in possession of the first public encryption key and the second public encryption key, uses the first private encryption key to encrypt packets to the remote network device, and does not yet use the second private  encryption key to encrypt packets to the remote network device and wherein after receiving the first message from the remote network device that the remote network device received the second public encryption key, the local network device stops using the first private encryption key to encrypt packets to the remote device and transitions to the second private encryption key to encrypt packets for the remote device, however Soppera from analogous art teaches 
receiving a first message from the remote network device at the local network device that the remote network device received the second public encryption key from the controller (Soppera on [Col 2 line 40-67] teaches receiving, from the RFID reader system, a change read key command and an indication that the RFID reader system holds the current ownership key. Further teaches receiving acknowledgement of the RFID reader system receiving the new ownership key);
and after receiving the first message from the remote network device that the remote network device received the second public encryption key, Soppera on [Col 2 line 40-67] teaches receiving, from the RFID reader system, a change read key command and an indication that the RFID reader system holds the current ownership key. Further teaches receiving acknowledgement of the RFID reader system receiving the new ownership key);
wherein in response to receiving the first message at the local network device from the remote network device that the remote network device received the second public encryption key, the local network device stops using the first private encryption key to encrypt packets for the remote network device and transitions to the second private encryption key to encrypt packets for the remote network device (Soppera on [Col 2 line 40-67] teaches receiving, from the RFID reader system, a change read key command and an indication that the RFID reader system holds the current ownership key; and means for replacing, responsive to receiving the change read key command and the indication that the RFID reader system holds the current ownership key, the current read key with a new current read key (i.e. second private encryption key). RFID device receives acknowledgement that RFID system receives new ownership key (i.e. second public encryption key). See [claim 1, 28 and 30] discloses a current read key (i.e. first encryption key) for encrypting device data on the RFID device. Issuing a take ownership command for generating new ownership key and the RFID device is configured to replace, responsive to receiving the change read key command and the indication that the RFID reader system holds the current ownership key, the current read key held on the RFID device with a new current read key, the new current read key (i.e. second private encryption key) being for encrypting the device data on the RFID device. See also on [Col 4 line 25-45] teaches RFID reader system is permitted to take ownership of the RFID device; and means for receiving from the authorization apparatus the new ownership key and an acknowledgement that may be communicated to the tag as evidence of authorization and using the new ownership key to authenticate, with the RFID device, a process of instructing the RFID device to change its current read key to a new read key for use by the RFID reader system (i.e. device stops using the previous read key for encrypting data after receiving acknowledgment of new ownership key)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Soppera into the teaching of Lee by receiving a notification or message that public key is received and replacing the first key with new key for encrypting data. One would be motivated to do so in order to protect data from unauthorized access and enhance data security (Soppera [Col 2 line 15-35]).

Although the combination of Lee and Soppera teaches receiving an acknowledgment that the device has received ownership key and uses the new encryption key, but fails to explicitly teach device possessing both keys (i.e. first and second public keys) while using the first private key, however Iitsuka from analogous art teaches wherein between the generating and the receiving, the local network device is in possession of the first public encryption key and the second public encryption key, uses the first private encryption key to encrypt packets for the remote network device, and does not yet use the second private encryption key to encrypt packets for the remote network device (Iitsuka on [Col 13 line 12-20] teaches generating a new key A2 to be used from time T3, and transfers the new generated key A2 to the sink device 102, the key distribution means 206 confirms through a predetermined transaction that distribution of the key to the sink device 102 is completed, and sends distribution completion information 206a to the change-over timing determination means 207. The change-over timing determination means 207 acquires the distribution completion information, and then instructs the encryption means 205 to change the key used up to then to new key A2 obtained from the key saving means 204 for encryption. See on [Col 16 line 26-39] teaches the sink device has simultaneously acquired keys A1 and A2 immediately after time T1 (i.e. the device has both the keys and only uses key A1 and not use key A2 until time T3 see Fig 4-5)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Iitsuka into the combined teaching of Lee and Soppera by holding the new 
Encryption key for replacing the current encryption key until notification is received. One would be protect and securely transmit that data (Iitsuka on [Col 3 line 15-20]).

Regarding claim 12 Lee teaches A non-transitory computer readable medium containing instructions that, in response to being executed by one or more processors, cause a local network device to perform operations, the operations comprising (Lee on [0056 and 0127-0129] teaches memory storing the instruction to executed by computer);
transmit a first public encryption key from the local network device to a controller (Lee Fig 2 and text on [0066] teaches the security key generator 220 of mobile device 204  can create a public/private security key pair and request registration from the registry server 206. Upon receiving the parameters, the registration verifier 214 can ensure the association of the mobile infosphere device 204 with the mobile device 202. For example, the registration verifier 214 can transmit an SMS to the mobile device 202 to confirm association with the mobile infosphere device 204; the SMS can include data such as the public key, which the user of the mobile device 202 can verify against that of the mobile infosphere device 204. See on [0082] teaches The mobile infosphere file system 606 can obtain this request and contact a registry server to access information, such as an address and/or public key, to access the mobile infosphere device 604);
(Lee on [0010- 0014, 0064 and 0066] teaches encrypting message using private key having a related public key and transmit the encrypted message to the registry server to initialize the mobile infosphere);
generate a second public encryption key and a second private encryption key (Lee on [0066] teaches a public/private key renewal for refreshed security. See on [claim 12] refreshing the private and public keys (i.e. generates new public/private keys)); 
transmit the second public encryption key from the local network device to the controller (Lee on [claim 12] refreshing the private and public keys and transmitting the refreshed public key for association with the initialized mobile infosphere);
(Lee on [0064-0066] teaches a public/private key renewal for refreshed security, the mobile infosphere device 204 can notify the registry server 206 via secure message encrypted with the private key of the device 204. Further on [0067] teaches the mobile device 202 can encrypt communications with its private key and the public key of the mobile infosphere device 204. See also [Claim 9 and 24] updating the public and private key).
wherein before the generating, the local network device uses the first private encryption key to encrypt packets for the remote network device (Lee on [0010- 0014, 0064 and 0066] teaches encrypting message using private key having a related public key before refreshing or renewing public/private key (i.e. utilizing the first encryption key, since second key is yet to be generated)).
	Lee fails to explicitly teach receiving a first message from the remote network device at the local network device that the remote network device received the second public encryption key from the controller, wherein between the generating and the receiving, the local network device is in possession 
receiving a first message from the remote network device at the local network device that the remote network device received the second public encryption key from the controller (Soppera on [Col 2 line 40-67] teaches receiving, from the RFID reader system, a change read key command and an indication that the RFID reader system holds the current ownership key);
and after receiving the first message from the remote network device that the remote network device received the second public encryption key, Soppera on [Col 2 line 40-67] teaches receiving, from the RFID reader system, a change read key command and an indication that the RFID reader system holds the current ownership key);
wherein in response to receiving the first message from the remote network device that the remote network device received the second public encryption key, the local network device stops using the first private encryption key to encrypt packets to the remote device and transitions to the second private encryption key to encrypt packets for the remote device (Soppera on [Col 2 line 40-67] teaches receiving, from the RFID reader system, a change read key command and an indication that the RFID reader system holds the current ownership key; and means for replacing, responsive to receiving the change read key command and the indication that the RFID reader system holds the current ownership key, the current read key with a new current read key (i.e. second private encryption key). RFID device receives acknowledgement that RFID system receives new ownership key (i.e. second public encryption key). See [claim 1, 28 and 30] discloses a current read key (i.e. first encryption key) for encrypting device data on the RFID device. Issuing a take ownership command for generating new ownership key and the RFID device is configured to replace, responsive to receiving the change read key command and the indication that the RFID reader system holds the current ownership key, the current read key held on the RFID device with a new current read key, the new current read key (i.e. second private encryption key) being for encrypting the device data on the RFID device. See also on [Col 4 line 25-45] teaches RFID reader system is permitted to take ownership of the RFID device; and means for receiving from the authorization apparatus the new ownership key and an acknowledgement that may be communicated to the tag as evidence of authorization and using the new ownership key to authenticate, with the RFID device, a process of instructing the RFID device to change its current read key to a new read key for use by the RFID reader system (i.e. device stops using the previous read key for encrypting data after receiving acknowledgment of new ownership key)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Soppera into the teaching of Lee by receiving a notification or message that public key is received and replacing the first key with new key for encrypting data. One would be motivated to do so in order to protect data from unauthorized access and enhance data security (Soppera [Col 2 line 15-35]).

	Although the combination of Lee and Soppera teaches receiving an acknowledgment that the device has received ownership key and uses the new encryption key, but fails to explicitly teach wherein between the generating and the receiving, the local network device is in possession of the first public encryption key and the second public encryption key, uses the first private encryption key to encrypt 
wherein between the generating and the receiving, the local network device is in possession of the first public encryption key and the second public encryption key, uses the first private encryption key to encrypt packets for the remote network device, and does not yet use the second private encryption key to encrypt packets for the remote network device (Iitsuka on [Col 13 line 12-20] teaches generating a new key A2 to be used from time T3, and transfers the new generated key A2 to the sink device 102, the key distribution means 206 confirms through a predetermined transaction that distribution of the key to the sink device 102 is completed, and sends distribution completion information 206a to the change-over timing determination means 207. The change-over timing determination means 207 acquires the distribution completion information, and then instructs the encryption means 205 to change the key used up to then to new key A2 obtained from the key saving means 204 for encryption. See on [Col 16 line 26-39] teaches the sink device has simultaneously acquired keys A1 and A2 immediately after time T1 (i.e. the device has both the keys and only uses key A1 and not use key A2 until time T3 see Fig 4-5)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Iitsuka into the combined teaching of Lee and Soppera by holding the new 
Encryption key for replacing the current encryption key until notification is received. One would be protect and securely transmit that data (Iitsuka on [Col 3 line 15-20]).

Regarding claim 2 and 13 the combination of Lee, Soppera and Iitsuka teaches all the limitations of claim 1 and 12 respectively, Lee further teaches further comprising: receiving a third public encryption key from the controller, the third public encryption key correlated with a third private encryption key, and wherein encrypting the first packet includes utilizing both the first private (Lee on [0010- 0014, 0064 and 0066] teaches encrypting message using private key having a related public key and transmit the encrypted message to the registry server to initialize the mobile infosphere. See on [0066] teaches a public/private key renewal for refreshed security. See on [claim 12] refreshing the private and public keys (i.e. generates new public/private keys)).
Soppera teaches receiving a fourth public encryption key from the controller to eventually replace the third public encryption key, the fourth public encryption key correlated with a fourth private encryption key (Soppera on [Col 2 line 40-67] teaches receiving, from the RFID reader system, a change read key command and an indication that the RFID reader system holds the current ownership key; and means for replacing, responsive to receiving the change read key command and the indication that the RFID reader system holds the current ownership key. See also on [Col 4 line 25-45] teaches RFID reader system is permitted to take ownership of the RFID device; and means for receiving from the authorization apparatus the new ownership key and an acknowledgement that may be communicated to the tag as evidence of authorization and using the new ownership key to authenticate, with the RFID device, a process of instructing the RFID device to change its current read key to a new read key for use by the RFID reader system (i.e. device stops using the previous read key for encrypting data after receiving acknowledgment of new ownership key));
 transmitting a second message to the remote network device that the local network device received the fourth public encryption key and encrypting a third packet (Soppera on [Col 2 line 40-67] teaches receiving, from the RFID reader system, a change read key command and an indication that the RFID reader system holds the current ownership key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Soppera into the teaching of Lee by receiving a notification or message that public key is received and replacing the first key with new key for encrypting data. One would be (Soppera [Col 2 line 15-35]).

Regarding claim 4 and 15 the combination of Lee, Soppera and Iitsuka teaches all the limitations of claim 2 and 13 respectively, Lee further teaches Lee on [0064-0066] teaches a public/private key renewal for refreshed security, the mobile infosphere device 204 can notify the registry server 206 via secure message encrypted with the private key of the device 204. Further on [0067] teaches the mobile device 202 can encrypt communications with its private key and the public key of the mobile infosphere device 204).
Soppera teaches wherein the first message is received after transmitting the second message (Soppera [Col 3 line 40-55] teaches receiving a take ownership command from the RFID reader system. receiving acknowledgement of the RFID reader system receiving the new ownership key; and in response to receiving the acknowledgement of the RFID reader system receiving the new ownership key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Soppera into the teaching of Lee by receiving a notification or message that public key is received and replacing the first key with new key for encrypting data. One would be motivated to do so in order to protect data from unauthorized access and enhance data security (Soppera [Col 2 line 15-35]).

Regarding claim 5 and 16 the combination of Lee, Soppera and Iitsuka teaches all the limitations of claim 2 and 13 respectively, Soppera further teaches wherein transmitting the second message (Soppera [Col 3 line 40-55] teaches receiving a take ownership command from the RFID reader system. receiving acknowledgement of the RFID reader system receiving the new ownership key; and in response to receiving the acknowledgement of the RFID reader system receiving the new ownership key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Soppera into the teaching of Lee by receiving a notification or message that public key is received and replacing the first key with new key for encrypting data. One would be motivated to do so in order to protect data from unauthorized access and enhance data security (Soppera [Col 2 line 15-35]).

Regarding claim 6 and 17 the combination of Lee, Soppera and Iitsuka teaches all the limitations of claim 1 and 12 respectively, Lee further teaches further comprising: receiving a third public encryption key from the controller, the third public encryption key correlated with a third private encryption key; wherein encrypting the first packet includes utilizing both the first private encryption key and the third public encryption key; and wherein encrypting the second packet includes utilizing both the second private encryption key and the third public encryption key (Lee on [0010- 0014, 0064 and 0066] teaches encrypting message using private key having a related public key and transmit the encrypted message to the registry server to initialize the mobile infosphere. See on [0066 and claim12] teaches refreshing the private and public keys and transmitting the refreshed public key for association with the initialized mobile infosphere).
Regarding claim 7 the combination of Lee, Soppera and Iitsuka teaches all the limitations of claim 1 above, Soppera further teaches wherein receiving the first message includes receiving an acknowledgment packet (Soppera [Col 3 line 40-55] teaches receiving a take ownership command from the RFID reader system. receiving acknowledgement of the RFID reader system receiving the new ownership key; and in response to receiving the acknowledgement of the RFID reader system receiving the new ownership key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Soppera into the teaching of Lee by receiving a notification or message that public key is received and replacing the first key with new key for encrypting data. One would be motivated to do so in order to protect data from unauthorized access and enhance data security (Soppera [Col 2 line 15-35]).

Regarding claim 8 the combination of Lee, Soppera and Iitsuka teaches all the limitations of claim 7 above, Lee further teaches  further comprising transmitting a request from the local network device to the remote network device asking the remote network device to use the second public encryption key, the first message sent in response to the request (Lee on [0009-0010, 0016-0018, 0067] teaches decrypting the payload using a first public key from the registry server and a private key related to a second public key transmitted in the registration request and encrypting the payload with the private key and the first public key).

Regarding claim 10 the combination of Lee, Soppera and Iitsuka teaches all the limitations of claim 7 above, Soppera further teaches wherein the first message is sent in response to the remote network device receiving the second public encryption key from the controller (Soppera [Col 3 line 40-55] teaches receiving a take ownership command from the RFID reader system. receiving acknowledgement of the RFID reader system receiving the new ownership key; and in response to receiving the acknowledgement of the RFID reader system receiving the new ownership key).
 into the teaching of Lee by receiving a notification or message that public key is received and replacing the first key with new key for encrypting data. One would be motivated to do so in order to protect data from unauthorized access and enhance data security (Soppera [Col 2 line 15-35]).

Regarding claim 11 and 18 the combination of Lee, Soppera and Iitsuka teaches all the limitations of claim 1 and 12 above respectively, Soppera further teaches further comprising continuing to encrypt packets utilizing the first private encryption key until receiving the first message from the remote network device that the remote network device received the second public encryption key  (Soppera on [Col 2 line 40-67] teaches receiving, from the RFID reader system, a change read key command and an indication that the RFID reader system holds the current ownership key; and means for replacing, responsive to receiving the change read key command and the indication that the RFID reader system holds the current ownership key, the current read key with a new current read key (i.e. second private encryption key). RFID device receives acknowledgement that RFID system receives new ownership key (i.e. second public encryption key). See [claim 1, 28 and 30] discloses a current read key (i.e. first encryption key) for encrypting device data on the RFID device. Issuing a take ownership command for generating new ownership key and the RFID device is configured to replace, responsive to receiving the change read key command and the indication that the RFID reader system holds the current ownership key, the current read key held on the RFID device with a new current read key, the new current read key (i.e. second private encryption key) being for encrypting the device data on the RFID device. See also on [Col 4 line 25-45] teaches RFID reader system is permitted to take ownership of the RFID device; and means for receiving from the authorization apparatus the new ownership key and an acknowledgement that may be communicated to the tag as evidence of authorization and using the new ownership key to authenticate, with the RFID device, a process of instructing the RFID device to change its current read key to a new read key for use by the RFID reader system (i.e. device stops using the previous read key for encrypting data after receiving acknowledgment of new ownership key)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Soppera into the teaching of Lee by receiving a notification or message that public key is received and replacing the first key with new key for encrypting data. One would be motivated to do so in order to protect data from unauthorized access and enhance data security (Soppera [Col 2 line 15-35]).

Regarding claim 19 Lee teaches A system, comprising (Lee on [0005] teaches Wireless communication systems);
a controller, the controller configured to receive and periodically distribute public encryption keys (Lee Fig 2 and text on [0063] teaches a registry server 206 (i.e. controller). See on [0067-0068] teaches mobile infosphere device 204 can receive public/private keys from the registry server 206. See on [0076] teaches the registry server return public key to the mobile device (i.e. server distributes public keys));
 a remote network device in communication with the controller (Lee fig 2 and text on [0063-0065] teaches a wireless communications environment 200 that facilitates communication between a mobile device 202 and a mobile infosphere 204, or one or more devices in the infosphere 204, via a registry server 206. See on [0054-0055] teaches The components can communicate by way of local and/or remote processes such as in accordance with a signal having one or more data packets);
and a local network device in communication with the controller and in communication with the remote network device, the local network device configured to perform operations comprising (Lee fig 2 and text on [0063-0065] teaches a wireless communications environment 200 that facilitates communication between a mobile device 202 and a mobile infosphere 204, or one or more devices in the infosphere 204, via a registry server 206);
transmit a first public encryption key to the controller (Lee Fig 2 and text on [0066] teaches the security key generator 220 of mobile device 204  can create a public/private security key pair and request registration from the registry server 206. Upon receiving the parameters, the registration verifier 214 can ensure the association of the mobile infosphere device 204 with the mobile device 202. For example, the registration verifier 214 can transmit an SMS to the mobile device 202 to confirm association with the mobile infosphere device 204; the SMS can include data such as the public key, which the user of the mobile device 202 can verify against that of the mobile infosphere device 204. See on [0082] teaches The mobile infosphere file system 606 can obtain this request and contact a registry server to access information, such as an address and/or public key, to access the mobile infosphere device 604);
 encrypt a first packet for the remote network device utilizing a first private encryption key correlated with the first public encryption key (Lee on [0010- 0014, 0064 and 0066] teaches encrypting message using private key having a related public key and transmit the encrypted message to the registry server to initialize the mobile infosphere);
 send the first packet to the remote network device (Lee on [0054] teaches The components can communicate by way of local and/or remote processes such as in accordance with a signal having one or more data packets (e.g., data from one component interacting with another component in a local system. see on [0123] teaches One possible communication between a client 1810 and a server 1830 may be in the form of a data packet transmitted between two or more computer processes);
(Lee on [0066] teaches a public/private key renewal for refreshed security. See on [claim 12] refreshing the private and public keys);
 transmit the second public encryption key to the controller (Lee on [claim 12] refreshing the private and public keys and transmitting the refreshed public key for association with the initialized mobile infosphere);
(Lee on [0064-0066] teaches a public/private key renewal for refreshed security, the mobile infosphere device 204 can notify the registry server 206 via secure message encrypted with the private key of the device 204. Further on [0067] teaches the mobile device 202 can encrypt communications with its private key and the public key of the mobile infosphere device 204. See also [Claim 9 and 24] updating the public and private key);
wherein before the generating, the local network device uses the first private encryption key to encrypt packets for the remote network device (Lee on [0010- 0014, 0064 and 0066] teaches encrypting message using private key having a related public key before refreshing or renewing public/private key (i.e. utilizing the first encryption key, since second key is yet to be generated)).
	Lee fails to explicitly teach receiving a first message from the remote network device at the local network device that the remote network device received the second public encryption key from the controller, wherein between the generating and the receiving, the local network device is in possession of the first public encryption key and the second public encryption key, uses the first private encryption key to encrypt packets to the remote network device, and does not yet use the second public encryption key to encrypt packets to the remote network device and wherein after receiving the first message from the remote network device that the remote network device received the second public encryption key, 
receiving a first message from the remote network device at the local network device that the remote network device received the second public encryption key from the controller (Soppera on [Col 2 line 40-67] teaches receiving, from the RFID reader system, a change read key command and an indication that the RFID reader system holds the current ownership key);
and after receiving the first message from the remote network device that the remote network device received the second public encryption key, Soppera on [Col 2 line 40-67] teaches receiving, from the RFID reader system, a change read key command and an indication that the RFID reader system holds the current ownership key);
wherein in response to receiving the first message from the remote network device that the remote network device received the second public encryption key, the local network device stops using the first private encryption key to encrypt packets to the remote device and transitions to the second private encryption key to encrypt packets for the remote device (Soppera on [Col 2 line 40-67] teaches receiving, from the RFID reader system, a change read key command and an indication that the RFID reader system holds the current ownership key; and means for replacing, responsive to receiving the change read key command and the indication that the RFID reader system holds the current ownership key, the current read key with a new current read key (i.e. second private encryption key). RFID device receives acknowledgement that RFID system receives new ownership key (i.e. second public encryption key). See [claim 1, 28 and 30] discloses a current read key (i.e. first encryption key) for encrypting device data on the RFID device. Issuing a take ownership command for generating new ownership key and the RFID device is configured to replace, responsive to receiving the change read key command and the indication that the RFID reader system holds the current ownership key, the current read key held on the RFID device with a new current read key, the new current read key (i.e. second private encryption key) being for encrypting the device data on the RFID device. See also on [Col 4 line 25-45] teaches RFID reader system is permitted to take ownership of the RFID device; and means for receiving from the authorization apparatus the new ownership key and an acknowledgement that may be communicated to the tag as evidence of authorization and using the new ownership key to authenticate, with the RFID device, a process of instructing the RFID device to change its current read key to a new read key for use by the RFID reader system (i.e. device stops using the previous read key for encrypting data after receiving acknowledgment of new ownership key)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Soppera into the teaching of Lee by receiving a notification or message that public key is received and replacing the first key with new key for encrypting data. One would be motivated to do so in order to protect data from unauthorized access and enhance data security (Soppera [Col 2 line 15-35]).

	Although the combination of Lee and Soppera teaches receiving an acknowledgment that the device has received ownership key and uses the new encryption key, but fails to explicitly teach wherein between the generating and the receiving, the local network device is in possession of the first public encryption key and the second public encryption key, uses the first private encryption key to encrypt packets to the remote network device, and does not yet use the second public encryption key to encrypt packets to the remote network device, However Iitsuka from analogous art teaches 
wherein between the generating and the receiving, the local network device is in possession of the first public encryption key and the second public encryption key, uses the first private encryption key to encrypt packets to the remote network device, and does not yet use the second private (Iitsuka on [Col 13 line 12-20] teaches generating a new key A2 to be used from time T3, and transfers the new generated key A2 to the sink device 102, the key distribution means 206 confirms through a predetermined transaction that distribution of the key to the sink device 102 is completed, and sends distribution completion information 206a to the change-over timing determination means 207. The change-over timing determination means 207 acquires the distribution completion information, and then instructs the encryption means 205 to change the key used up to then to new key A2 obtained from the key saving means 204 for encryption. See on [Col 16 line 26-39] teaches the sink device has simultaneously acquired keys A1 and A2 immediately after time T1 (i.e. the device has both the keys and only uses key A1 and not use key A2 until time T3 see Fig 4-5)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Iitsuka into the combined teaching of Lee and Soppera by holding the new 
Encryption key for replacing the current encryption key until notification is received. One would be protect and securely transmit that data (Iitsuka on [Col 3 line 15-20]).
Regarding claim 20 the combination of Lee, Soppera and Iitsuka teaches all the limitations of claim 19 above, Soppera further teaches the remote network device receives the second public encryption key during a periodic distribution of public encryption keys, the periodic distribution including the second public encryption key (Soppera on [Col 2 line 40-67] teaches receiving, from the RFID reader system, a change read key command and an indication that the RFID reader system holds the current ownership key; and means for replacing, responsive to receiving the change read key command and the indication that the RFID reader system holds the current ownership key, the current read key with a new current read key (i.e. second private encryption key). RFID device receives acknowledgement that RFID system receives new ownership key (i.e. second public encryption key). See [claim 1, 28 and 30] discloses a current read key (i.e. first encryption key) for encrypting device data on the RFID device. Issuing a take ownership command for generating new ownership key and the RFID device is configured to replace, responsive to receiving the change read key command and the indication that the RFID reader system holds the current ownership key, the current read key held on the RFID device with a new current read key, the new current read key (i.e. second private encryption key) being for encrypting the device data on the RFID device. See also on [Col 4 line 25-45] teaches RFID reader system is permitted to take ownership of the RFID device; and means for receiving from the authorization apparatus the new ownership key and an acknowledgement that may be communicated to the tag as evidence of authorization and using the new ownership key to authenticate, with the RFID device, a process of instructing the RFID device to change its current read key to a new read key for use by the RFID reader system (i.e. device stops using the previous read key for encrypting data after receiving acknowledgment of new ownership key)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Soppera into the teaching of Lee by receiving a notification or message that public key is received and replacing the first key with new key for encrypting data. One would be motivated to do so in order to protect data from unauthorized access and enhance data security (Soppera [Col 2 line 15-35]).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (hereinafter Lee) (US 20090215477) (i.e. provided in IDS) in view of Soppera (hereinafter Soppera) (US 9124565) in view of Iitsuka et al (hereinafter Iitsuka) (US 6463151) and further in view of Sohn et al (hereinafter Sohn) (US 20160127126). 

3 and 14 the combination of Lee, Soppera and Iitsuka teaches all the limitations of claim 2 and 13 respectively, Lee further teaches a payload included the third packet encrypted utilizing the first private encryption key and the fourth public encryption key (Lee on [0009 and 0012-0013] teaches encrypting the payload with the private key and the first public key included in message).
The combination of Lee, Soppera and Iitsuka fails to explicitly teach wherein the second message includes a header that at least identifies the first private encryption key and the fourth public encryption key, however Sohn from analogous art teaches wherein the second message includes a header that at least identifies the first private encryption key and the fourth public encryption key (Sohn on [0022, 0041 and 0080] teaches The decryption processing unit may also identify the public key from the message header, and the decryption processing unit may obtain the private key using the public key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Sohn into the combined teaching of Lee, Soppera and Iitsuka by having message header identifying public and private key. One would be motivated to do so in order to deliver data through communication channels and ensure confidentiality of the data (Sohn on [0005]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOEEN KHAN/Examiner, Art Unit 2436                                                                                                                                                                                                        
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436